Case 1:19-cr-03746-JB Document 24 Filed 10/31/19 Page 1 of 1

FILED
UNITED STATES DISTRICT COURT
ALBUQUERGUE, NEW MEXICO
IN THE UNITED STATES DISTRICT COURT
OCT 31 2018
FOR THE DISTRICT OF NEW MEXICO
MITCHELL R. ELFERS
CLERK

 

UNITED STATES OF AMERICA, )
Plaintiff, )  crmnacno. (4-274
)
VS. ) 18 U.S.C. §§ 1153 and 1111: Second
) Degree Murder.
ZACHARIAH STANLEY JOE, )
)
Defendant. )
INFORMATION

The United States Attorney charges:

On or about January 3, 2019, in Indian Country, in San Juan County, in the District of New
Mexico, the defendant, ZACHARIAH STANLEY JOE, an Indian, unlawfully killed John Doe
with malice aforethought.

In violation of 18 U.S.C. §§ 1153 and 1111.

JOHN C. ANDERSON

P. COWEN
t United States Attorney

 

  

Albtiquerque, New Mexico 87102
(505) 346-7274
